Citation Nr: 1823624	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-33 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a degenerative disc disease (DDD) of the lumbar spine with herniated disc, status post lumbar fusion and hardware removal, status post neural stimulator electrode placement, synovial cyst.

2.  Entitlement to a compensable initial rating for a bilateral plantar fasciitis.

3.  Entitlement to a compensable initial rating for scars, status post lumbar fusion and hardware removal, status post labral tear repair of the left shoulder, and enthesopathy arthroscopy with debridement of the right knee.

4.  Entitlement to a compensable initial rating for right ear hearing loss.

5.  Entitlement to a compensable initial rating for degenerative joint disease (DJD), right ankle disability.



ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1992 to July 2012.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The issues of a DDD of the lumbar spine, a bilateral plantar fasciitis, right ankle DJD, and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's status post lumbar fusion and hardware removal, status post labral tear repair of the left shoulder, and enthesopathy arthroscopy with debridement of the right knee scars are linear and are neither painful nor unstable.


CONCLUSION OF LAW

The criteria for an initial compensable rating for status post lumbar fusion and hardware removal, status post labral tear repair of the left shoulder, and enthesopathy arthroscopy with debridement of the right knee scars have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.97, DC 7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran).

The Veteran is in receipt of a noncompensable rating under 38 C.F.R. § 4.118, DC 7805 for his back, left shoulder, and right knee scars.  He seeks a higher disability rating.  DC 7805 provides that any scars (including linear scars) and other disabling effects of scars should be evaluated, even if not considered in a rating provided under DCs 7800-04, under an appropriate DC.  38 C.F.R. § 4.118.  While the Board acknowledges the Veteran's contentions that his scars warrant a higher disability rating, the preponderance of the evidence of record does not indicate the Veteran's scars warrant a higher disability rating.  

The Veteran's scars do not limit his motion or ability to work and there is no redness, inflammation, edema, keloid formation, and are not adherent to underlying tissue.  The objective evidence of record does not indicate the Veteran's scars are unstable, painful, or nonlinear.  DC 7801- 7804.  Additionally, the objective evidence does not show the Veteran's scars result in two or three characteristics of disfigurement of the head, face, or neck as defined by 38 C.F.R. § 4.118, DC 7800.  (See March 2012 examination).  

The Board acknowledges the Veteran's statements that his scars have left his back disfigured and that he experiences numbness because of his scars.  The Board also acknowledges that the Veteran, in advancing this appeal, believes the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms, such as numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Neither the Veteran nor his representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2017) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

A compensable rating for status post lumbar fusion and hardware removal, status post labral tear repair of the left shoulder, and enthesopathy arthroscopy with debridement of the right knee scars is denied.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran contends his low back and right ankle conditions are worse than contemplated by his current disability ratings.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2017).  The final sentence of section 38 C.F.R. § 4.59 (2017) directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Additionally, a recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, No. 16-1385 (Vet. App. Sept. 6, 2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  

Closer inspection of the VA back and ankle examinations of record show that they do not include all the required testing pursuant to 38 C.F.R. § 4.59 (2017) and Correia and Sharp.  As such, new VA examinations are needed.  

The Veteran has stated his right ankle disability and bilateral plantar fasciitis have gotten worse, leading to more difficulty putting his feet on the floor in the morning when getting out of bed.  The Veteran also stated that the orthotics, which helped a little, do not alleviate the pain he feels in his feet and ankle.  The Board finds a new examination is required for the Veteran's foot disability to determine which symptoms are due to his right ankle condition and which are due to his bilateral foot disability.

With regards to his right ear hearing loss, the Veteran has stated his right ear hearing loss has gotten worse.  The Veteran last had an evaluation for his hearing in 2012.  The Board finds that a contemporaneous examination is required in order to make a determination as to the current severity of the Veteran's hearing loss disability.  

Because the outcome of the updated examinations may affect whether the Veteran is entitled to a TDIU, that matter is intertwined with the increased rating claims on appeal and will also be remanded for adjudication by the RO. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any of the Veteran's outstanding VA and private medical records and associate them with the claims file.

If possible, the Veteran himself should submit any pertinent new evidence regarding the condition at issue in order to expedite the claim.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current severity of his 1) low back disability, 2) right ankle DJD, and 3) bilateral plantar fasciitis.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

For the Veteran's 1) low back disability, 2) right ankle DJD, and 3) bilateral plantar fasciitis, the examiner should address the following:

(a) The Veteran's low back, right ankle, and bilateral foot should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so.

(b) The examiner must estimate any functional loss in terms of additional degrees of limited motion experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, s/he should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.

(c) The examiner should report all current findings related to bilateral plantar fasciitis.  The examiner should specifically note whether there is objective evidence of marked or pronounced deformities, pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances on one or both feet.

The examiner should opine as to which symptoms are due to the Veteran's right ankle disability and which are due to his bilateral plantar fasciitis.   If the examiner is unable to make such a determination, s/he should state this in the opinion.

(d) The examiner is also asked to comment on and describe the functional impairments caused by the Veteran's service-connected disabilities as it pertains to the Veteran's ability to function in an occupational environment.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on routine work activities for up to six hours per day, such as interacting with customers/coworkers and using technology, plus other physical activities such as sitting, standing, walking, lifting, carrying, pushing, and pulling, and mental activities such as understanding and remembering instructions, and sustained concentration.

Please articulate the reasoning underpinning all medical findings. That is, identify what facts and information, whether found in the record or outside the record, support the conclusion, and explain how that evidence justifies the conclusion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his hearing loss disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's bilateral hearing loss on his occupational functioning and daily activities. 

 The examiner should provide a complete rationale for any opinions provided.

4.  After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal, including the issue of a TDIU, on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


